Citation Nr: 9918029	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a temporomandibular 
joint disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from December 
1981 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for a temporomandibular joint disorder and 
a psychiatric disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal that the veteran was 
treated for an adjustment disorder with depressed mood.

3.  Within three months of separation from service the 
veteran was diagnosed with major depression by a VA 
psychiatrist.

4.  The veteran reported having jaw pain during service.  

5.  The service medical records do not reveal any complaints 
or diagnosis of jaw pain during service.  

6.  Within two months of separation from service the veteran 
was diagnosed with a bilateral temporomandibular joint 
dysfunction.  





CONCLUSIONS OF LAW

1.  Depression was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

2.  A bilateral temporomandibular joint disorder was incurred 
in active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990). 

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records which cover the veteran's entire 
length of military service.  In January 1992 the veteran 
experienced difficulty sleeping and feelings of betrayal.  
The diagnosis was adjustment disorder with depressed mood.  
He was treated with prescription medication.  Separation 
examination of the veteran was conducted in March 1993.  The 
veteran reported being nervous and depressed since Desert 
Storm.  He also reported having short term memory loss.  
However, psychiatric clinical evaluation was normal, with no 
abnormalities noted by the examining physician.  There is no 
indication in any of the service medical records of any 
complaints of temporomandibular joint pain and no diagnosis 
of any temporomandibular joint disorder.  

In June 1993, less than two months after the veteran 
separated from military service, a VA examination of the 
veteran was conducted.  The veteran reported having 
temporomandibular joint pain for several years often with 
stiffness and locking of the jaw in the mornings.  
Examination of the temporomandibular joints revealed a 
"significant click on both sides, worse on the right than on 
the left."  He also had tenderness over the 
temporomandibular joints.  The diagnosis was 
temporomandibular joint dysfunction, bilateral.  Depressed 
mood was noted and the veteran was referred for a psychiatric 
consultation.  In July 1993 the VA psychiatric consultation 
was conducted.  The veteran reported worrying along with 
depressed mood and insomnia.  The examining psychiatrist 
noted that the veteran was treated for sleep disturbance and 
depressed mood during service.  The diagnosis was major 
depression and the veteran was treated with anti-depressant 
medication.  

The Board requested a medical opinion from a VA psychiatrist 
regarding the etiology of the veteran's major depression.  
The psychiatrist's opinion was that it was "unlikely that 
the appellant's current depression is the same psychiatric 
disorder which was diagnosed during the military service as 
adjustment disorder with depressed mood."  However, the 
psychiatrist did indicate that without any additional 
evidence it was not possible to determine if the adjustment 
disorder with depressed mood dissipated or progressed into 
the more serious depression.  

With respect to the claim for a temporomandibular joint 
disorder, the Board understands that there is no evidence in 
the service medical records which reveals any complaints of 
temporomandibular joint pain and/or locking.  However, the 
veteran did report a history of temporomandibular joint pain 
for several years.  The veteran is competent to testify to 
the existence of a symptom such as pain.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  Moreover, on the VA 
examination conducted less than two months after the veteran 
separated from service, the examining physician noted 
temporomandibular joint clicking and tenderness.  The 
diagnosis was bilateral temporomandibular joint dysfunction.  
Based on the facts presented in the present case the Board 
doubts that the veteran's temporomandibular joint clicking 
and tenderness spontaneously occurred after service.  Rather, 
the Board views the evidence being in relative equipoise.  As 
such, the benefit of the doubt in resolving the issue must be 
given to the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990).  Therefore, 
service connection for a bilateral temporomandibular joint 
disorder is granted.  

With respect to the veteran's depression, the Board notes 
that the 1999 VA psychiatric opinion was that the veteran's 
depression was not the same disorder as the adjustment 
disorder with depressed mode which was treated during 
service.  However, the psychiatrist could not render an 
opinion based on the evidence of record as to whether the 
adjustment disorder developed into the more serious major 
depression.  The Board notes that the symptoms of the two 
disorders are similar.  Specifically, sleep disturbance was 
noted with both disorders.  The psychiatrist who conducted 
the July 1993 VA psychiatric consultation also noted the 
similarity of symptoms.  Moreover, the veteran did report 
depression on separation examination and there is no 
indication of examination by a psychiatrist.  The VA 
psychiatric consultation report reveals a diagnosis of major 
depression within a few months of the veteran's separation 
from service.  Again, under these factual circumstances, the 
Board finds it difficult to believe that the veteran 
spontaneously developed major depression within 3 months 
after service when was treated for depressed mood during 
service and reported symptoms of depression on his separation 
examination history.  Again the benefit of the doubt must be 
given to the veteran, and service connection for major 
depression is granted.  


ORDER

Service connection for a bilateral temporomandibular joint 
disorder is granted.

Service connection for major depression is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

